By the Court.
Cassily v. Rhodes, 12 Ohio, 88, and Houts v. Showalter, 10 Ohio St., 125, have established that a judicial sale does not pass growing crops to the purchaser. The reasons given for these decisions apply as fully to the landlord’s share, where the crop is put in by a tenant, as to a crop grown by the judgment debtor, or by the parties in partition. While, as a general rule, a purchaser is entitled to rent that did not become due until after title vested in him, we think that in this state, a well defined exception to the rule has been recognized, and that the purchaser at a judicial sale acquires no right to the landlord’s share of a growing crop.

Judgment affirmed.